Citation Nr: 0415827	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-34 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk







INTRODUCTION

The veteran had active service from January 1968 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).  In the decision, the RO decided that there was 
no basis for service connection for the veteran's back 
condition.  

The veteran did not request a hearing before the Board.  


FINDING OF FACT

There is no competent medical evidence that the veteran's 
current back disorder is related to service.


CONCLUSION OF LAW

A back disorder was not incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Requirements

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
recently held that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

The Board finds that the notice requirements of the VCAA have 
been satisfied in the instant case.  In a November 2002 
letter, the RO notified the appellant of the evidence needed 
to substantiate his application for service connection for 
his back condition.  The letter explained to the veteran that 
to establish entitlement for service connection, the evidence 
would have to show an injury in military service or a disease 
that began in or was made worse during military service, or 
an event in service causing injury or disease, as well as a 
current disability and a relationship between the current 
disability and the event in service.  The veteran was told 
that VA would obtain service medical records, necessary 
military records, and pertinent VA medical records that the 
veteran informed them of.  The RO also notified the veteran 
that they would schedule him for a VA examination if it was 
deemed necessary.  VA informed that veteran that it would 
also request private medical records if the veteran filled 
out the necessary form.  The veteran was then informed that 
VA had already requested his medical records from the VA 
Medical Center in Providence, Rhode Island, and his service 
medical records from the Air Force.  He was told that he 
needed to submit medical evidence which showed that his 
condition was incurred in or aggravated by military service, 
and medical evidence which showed treatment, since the 
discharge from the military to the present, for his 
condition.  

In light of the foregoing, the Board finds that the RO's 
notice letter of November 2002 complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and, 
Pelegrini v. Principi, supra (the content of the notice 
requirement).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the instant case, this was done.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to the November 2002 VA notice.  Throughout the appeal 
process, VA has made reasonable efforts to obtain relevant 
records identified by the veteran.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records and VA outpatient treatment records.  The veteran has 
not identified any additional evidence pertinent to this 
claim, not already of record and there are no additional 
records to obtain.  In this regard, the veteran stated that 
he did not remember the name of the doctor who treated him in 
1983.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  As such, the veteran is not prejudiced by an 
adjudication of his claim at this juncture.

II.  Analysis

The veteran claims that his current back disorder is related 
to service.  Service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. 3.03.  

The veteran's service medical records are negative for a 
diagnosed back disorder.  Although the veteran complained of 
having occasional low back pain during his December 1971 
separation physical, physical examination at that time 
revealed that he had a normal spine.  The examiner noted that 
the veteran had no sequela or complications pertaining to his 
complaint of occasional back pain.

The first medical evidence of record pertaining to any 
complaints of back pain was in December 2001, several years 
after his discharge from service.  At that time, the veteran 
reported that he hurt his back in Vietnam.  

When examined by VA in August 2003 for compensation purposes, 
the veteran reported having problems with his back beginning 
in 1968 when he was loading arms.  He reported that he was 
treated on one occasion in service.  He stated that he 
continued to have back pain thereafter, but did not seek 
medical attention until 1983.  The examiner diagnosed low 
back pain with mild degenerative disc disorder.  The examiner 
stated that based upon the information provided he was unable 
to attribute any "chronic" conditions with regard to the 
lumbar spine and the injuries sustained in service.  The 
examiner reported that the veteran appeared to have episodic 
reports of back pain over the years which might be considered 
consistent with the veteran's activity level and age-related 
degenerative changes.  
He concluded that at this time, it appears that the back pain 
is likely related to the deconditioning and the body habits 
of the veteran.  He supported his opinion by stating that he 
found no structural lesions to suggest aggravation or 
acceleration based upon the service-related incident.  

A review of the record fails to provide competent medical 
evidence which relates the veteran's current back disorder to 
service.  The record, by way of an August 2003 VA examination 
report, tend to suggest that the veteran's current back 
disorder is related to his activity level and age-related 
degenerative changes.  As noted above, the examiner stated 
that he was unable to attribute any chronic conditions with 
regard to the lumbar spine to injuries sustained in service.

The veteran has alleged in his statements from November 2003, 
March 2003, and October 2002 that his current back condition 
originated during his period of service.  The veteran 
certainly is competent to describe complaints of symptoms.  
However, the veteran, as a lay person, is not competent to 
offer a medical diagnosis or to assert medical causation.  
Consequently, his assertion that his current back disorder is 
related to service lacks probative value.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In sum, there is no competent medical evidence that the 
veteran's back condition was incurred in active military 
service.  Consequently, the Board must find that the 
preponderance of evidence is against the claim; the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

Entitlement to service connection for the veteran's back 
condition is denied.




	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



